Citation Nr: 0300798	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-03 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to October 24, 
2000, for the grant of service connection for post-
traumatic stress disorder with secondary major depressive 
disorder.

(The issue of the propriety of the initial evaluation for 
post-traumatic stress disorder (PTSD) with secondary major 
depressive disorder, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant had active duty from March 1971 to December 
1972.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision 
of the Portland, Oregon, Department of Veterans Affairs 
(VA) Regional Office (RO).  In its rating action, the RO 
granted service connection for PTSD with secondary major 
depressive disorder and assigned a 70 percent initial 
rating, both effective from October 24, 2000.  

The Board is undertaking additional development of the 
issue of propriety of the initial evaluation for PTSD with 
secondary major depressive disorder pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's and his representative's response to the 
notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000. 

2.  In July 2001, the RO issued a rating decision granting 
service connection for PTSD with secondary major 
depressive disorder and assigning a 70 percent rating, 
both with an effective date of October 24, 2000, the date 
of the veteran's claim of service connection for PTSD 
disability. 

3.  The evidence is in equipoise as to whether the veteran 
contacted the RO May 11, 2000, and indicated his intent to 
file a claim for service connection for PTSD.  

4.  Evidence received in connection with the claim 
includes credible evidence of PTSD related to combat 
service. 


CONCLUSION OF LAW

The requirements for an effective date prior to October 
24, 2000, for the grant of service connection for PTSD 
with secondary major depressive disorder have been met; 
the proper effective date for service connection for this 
disorder is May 11, 2000.  38 U.S.C.A. § 5103, 5103A, 
5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The appellant has theorized that the proper effective date 
for his grant of service connection for PTSD with 
secondary major depressive disorder is prior to October 
24, 2000.  His representative cites a May 2000, note from 
the RO requesting the claims folder from the VA medical 
center as indicating the veteran attempted to file a claim 
at that time.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by VA.  In pertinent part, this law redefines 
the obligations of the VA with respect to the duty to 
assist. 

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were effective from 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"provisions of this rule merely implement the VCAA, and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions are 
likewise satisfied. 

Pursuant to the VCAA, VA has a duty to notify the veteran 
and his representative of any information and evidence 
necessary to substantiate a claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.156(b)).  Further, VA has a 
duty to assist the veteran in obtaining evidence necessary 
to substantiate his claim, although the ultimate 
responsibility for furnishing evidence rests with the 
veteran.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)). 

From a review of the record, the Board finds that VA's 
redefined duty to assist as set forth in the VCAA has been 
fulfilled by the RO in adjudicating the effective date 
claim.  During the course of this appeal, the veteran has 
been provided adequate notice as to the evidence needed to 
substantiate his claim for entitlement to an earlier 
effective date for establishment of service connection for 
PTSD with secondary major depressive disorder.  The 
discussions as contained in the rating decision, the 
statement of the case, and specifically information in 
that document about the VCAA have provided him with 
sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  The veteran was given the laws with regard to 
earlier effective dates.  Additionally, he was 
specifically informed of the VA's duty to notify him and 
the duty to assist and what actions the veteran should do 
and what actions the VA would undertake.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements including advising him 
what actions he is responsible for and what the VA would 
do.  Accordingly, the Board finds that the VA does not 
have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A. § 5103A (West 1991 & Supp. 2002).  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to 
assist the veteran in substantiating his claim has been 
identified and obtained.  The evidence of record includes 
the veteran's service medical records from active duty, 
records of treatment following service, reports of VA 
rating examinations, testimony and personal statements 
offered in support of his claim.  The veteran was invited 
to identify additional evidence; he has submitted evidence 
and argument from his representative which has been 
associated with the claim file.  The Board is unaware of 
any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim.  
Thus, the obligation that the RO provide the claimant with 
any notice about how the responsibilities are divided 
between VA and the claimant in obtaining evidence are met.  
The Board finds that no further assistance to the veteran 
regarding development of evidence is required, and would 
otherwise be unproductive.  Consequently, the Board finds 
that additional development of this matter, including 
development for a medical opinion is not necessary.  38 
U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2002).  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

II. Effective Date Claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) 
and 38 C.F.R. § 3.400 (2001).  Unless specifically 
provided otherwise, the effective date of an award of 
service connection based on an original claim or a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  

The current claim for PTSD with secondary major depressive 
disorder was received in October 2000.  There is, however, 
evidence that the veteran communicated his intent to file 
a claim with the RO as early as May 11, 2000.  
Specifically, the RO requested the veteran's folder from 
the local VA medical center at that time.  Also, the RO 
noted in a memo in the file that certain administrative 
action should be done given the veteran's letter to send a 
526 to be completed.  It is noted that the RO was 
indicating that the veteran had expressed intent to file a 
claim.

This communication, combined with the veteran's actions 
thereafter, suggest that the request in May 11, 2000, was 
relevant to filing a PTSD service connection claim.  No 
other claims have been filed by the veteran since that 
time but the one for PTSD.  Under the provisions of 
38 C.F.R. § 3.102, when, after careful consideration of 
all procurable and assembled data, a reasonable doubt 
arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt 
is doubt which exists because of an approximate balance of 
positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The question 
is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  

As such, the claim was formally filed in October 2000, yet 
the Board finds that the evidence is in equipoise as to 
whether the veteran had informally filed the claim in May 
2000.  Statutory and regulatory provisions require that VA 
look to all communications from the veteran which may be 
interpreted as applications or claims - both formal and 
informal - for benefits.  In particular, the VA is 
required to identify and act on informal claims for 
benefits.  See generally 38 U.S.C.A. § 5110(b)(3) (West 
1991); 38 C.F.R. §§ 3.1(p), 3.155(a) (2001); see also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
An informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a) (2001).  In this case, the Board will 
resolve reasonable doubt in the veteran's favor and 
conclude that there was an informal claim filed May 11, 
2000.  

A review of the case discloses that the veteran's PTSD 
with secondary major depressive disorder was predicated on 
a finding that he received a combat action ribbon and that 
he thus had a presumptive stressor for his PTSD.  Medical 
records dated in 1999 show treatment for PTSD among other 
disorders.  Thus, the May 11, 2000, effective date is 
appropriate for service connection.  

No further correspondence that could be construed as an 
attempt to file the claim was received from the veteran 
prior to May 11, 2000.

These findings entitle the veteran to an effective date 
for the award of service connection that coincides with 
the date of receipt of the May 11, 2000, informal claim.  
3.400(q)(1)(ii).  

The Board has reviewed all evidence of record to ascertain 
the earliest possible effective date.  See also Hazan v. 
Gober, 10 Vet. App. 511, 518 (1997).  However, even the 
most a liberal application of the appropriate law compels 
a conclusion that the veteran's claim must fail.  
Accordingly, the veteran is entitled to an effective date 
of May 11, 2000, and no earlier, for the award of service 
connection for PTSD with secondary major depressive 
disorder.  


ORDER

An effective date of May 11, 2000, for the grant of 
service connection for post-traumatic stress disorder with 
secondary major depressive disorder is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

